ACCEPTED
                                                                                                      09-17-00145-CR
                                                                                           NINTH COURT OF APPEALS
                                                                                                  BEAUMONT, TEXAS
                                                                                                   12/13/2017 2:25 PM
                                                                                               CAROL ANNE HARLEY
                                                                                                               CLERK

                                   NO:09-17-00145-CR
                             TRIAL COURT CASE NO(s) 23678
                                                                                 FILED IN
                                     COURT OF APPEALS                     9th COURT OF APPEALS
                                      NINTH DISTRICT                          BEAUMONT, TEXAS
                                     BEAUMONT, TEXAS                      12/13/2017 2:25:30 PM
                                                                            CAROL ANNE HARLEY
                                                                                   Clerk
 CHADWICK SMITH                                §         APPEAL FROM THE 356TH DISTRICT
                                               §         COURT
                                               §
 vs.                                           §         OF
                                               §
 THE STATE OF TEXAS, APPELLEE                  §         HARDIN COUNTY, TEXAS


            MOTION TO EXTEND THE TIME FOR FILING APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW the Appellant and moves the Court for an extension of time to file a

Appellant’s brief in the cause, and in support thereof would show the Court as follows:

                                                   I.

        On March 30th, 2017, the Appellant plead Guilty, to the offense of Possession of a

Controlled Substance PG 1 Four Grams or More, but less than 200 Grams, a Second Degree Felony.

On March 30th, 2017 Defendant was sentenced and received Twelve (12) years in the Institutional

Division of The Texas Department of Criminal Justice, under the Cause No. 23678; THE STATE

OF TEXAS VS. CHADWICK SMITH; IN THE 356TH DISTRICT COURT OF HARDIN

COUNTY, TEXAS.                                     II.

        The Appellant timely filed his Notice of Appeal and the Transcript and Statement of Facts

were timely filed herein, and the Appellant’s Brief was due to be filed herein on December 13th,

2017.                                              III.

         Appellant respectfully request that this Honorable Court grant an additional extension of
approximately thirty (30) days or until January 13th, 2018, in filing Appellant’s Brief

                                                    IV.

        The such extension is necessary for the following reasons:

           1.   Counsel makes this request for extension because he has been scheduled in multiple
counties on the felony trial dockets in Jefferson, Hardin, Liberty, Newton, and Tyler Counties, for
announcement, pretrial and trial dockets. Counsel has been heavily scheduled on the Hardin County
Dockets, in both the 356th and 88th Judicial District Courts. Counsel sincerely apologizes to this
honorable court for filing an additional extension and wishes to remain in good standing with this
Honorable Court, but he prays that the court will grant this second extension to allow the needed
time to finalize and file Appellant’s Brief to ensure accuracy and eliminate the possibility of error.


           2.       As well, counsel respectfully informs the court he has been working on several
other briefs, (in the Ninth Court of Appeals), writs and petitions for discretionary review, during this
time of which have required more than the usual amount of time in research and reviewing case law.


           3.    Counsel informs the court this extension is not sought for delay, but that justice may
be done.
        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests and prays
that this Honorable Court extend the time for the filing of Appellant’s Brief herein approximately
on January 13th, 2018.
                                                Respectfully submitted,

                                                /s/ Bryan S. Laine
                                                /s/ Bryan S. Laine
                                                    TBN. #24011488
                                                    1045 S. Redwood
                                                    Kountze, Texas 77625
                                                    Tel: (409) 246-4008
                                                    Fax: (409) 246-3645
                                                   bryanlaine@gt.rr.com
                               CERTIFICATE OF SERVICE

      I hereby certify that true and correct copy of the foregoing document has been forwarded

to all opposing counsel and parties on this the 13th day of December 2017.



                                            By:/s/ Bryan S.Laine
                                               /s/Bryan S. Laine
                                                  State Bar No. 24011488
                                   NO:09-17-00145CR
                             TRIAL COURT CASE NO(s) 23678

                                  COURT OF APPEALS
                                   NINTH DISTRICT
                                  BEAUMONT, TEXAS

 CHADWICK SMITH                                §    APPEAL FROM THE 356Th DISTRICT
                                               §    COURT
                                               §
 vs.                                           §    OF
                                               §
 THE STATE OF TEXAS, APPELLEE                  §    HARDIN COUNTY, TEXAS


                                        ORDER

       On________________________, 2017, came on to be considered CHADWICK

SMITH’S Appellant’S Motion to Extend the Time For Filing Appellant’s Brief

and said motion is hereby:



                                   (Granted)       (Denied)




                                          JUDGE PRESIDING